DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's elected group I (claims 11-17) and with traverse the species PilA19 (SEQ ID 3) without traverse in the reply filed on 22 March, 2022.  The traversal was found unpersuasive, and the election of species requirement made final in the office action of 29 April, 2022.

Claims Status
Claims 1, 2, 4-6, 8-18, and 20-23 are pending.
Claims 11-18 have been amended.
Claims 21-23 are new.
Claims 1, 2, 4-6, 8-10 18, 20, and 21 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 11-13 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 7,498,155 is hereby withdrawn due to amendment.  

The rejection of claims 11-13 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8,729,233 is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17, 22, and 23 are rejected under 35 U.S.C. 101 because a judicial exception (natural phenomenon) applies.

The Supreme Court has given a three part test for patent eligibility under this statute:

Are the claims directed to a process, machine, manufacture, or composition of matter?
If the claims pass test one, does a judicial exception apply?
2a)  If a judicial exception applies, is there something beyond the judicial exception?

Applying the test:
the claims are drawn to a composition, a composition of matter, passing the first test.
Liu et al (mBio (2021) 12e02209-21) discusses pili of G. sulfurreducens (abstract), i.e. the naturally occurring pili made by PilA.  Note that this is modified compared to a homolog from Caulobacter crescentus meeting the limitation of “derived from PilA peptides.”  The pili are clearly more than 2 microns in length (note fig 1a).  As evidenced by applicant’s disclosure, this is SEQ ID 1 of the instant claims (fig 1), so the natural pilus reads on claims 11-13. While the reference does not discuss the circular dichroism spectrum, it is the same species arranged in a similar way to that of applicants, so will necessarily have the same spectrum.  Note that in Association for Molecular Pathology v Myriad Genetics, the Supreme Court ruled that fragments of DNA still are not patent eligible unless the satisfied the significantly different test (part 2a of the three part test).  This is interpreted to apply to polypeptide sequences as well, so fragments of a naturally occurring polypeptide are still considered naturally occurring.
2a)  There are claim limitations drawn to conductivity, size, and CD profiles, but there is no evidence of record that these limitations describe anything not found in the naturally occurring nanowires.  Nor is there any evidence of record that the truncation provides any effect not found in the naturally occurring nanowires.  Unfortunately, this means that there is nothing significantly different in applicant’s claimed invention vs. the naturally occurring material, meaning the claims lack patent eligibility.
response to applicant’s arguments
	Applicants argue that they have required that the peptides be recombinant or synthesized, meaning they are not naturally occurring.
Applicant's arguments filed 11 Aug, 2022 have been fully considered but they are not persuasive.

Applicants are claiming a product, not a method of making the product.  As such, the method of making the material does not make a difference with respect to 35 USC 101.  Applicants appear to be trying to use the hand of man test for patent eligibility.  However, that test has been superseded by the Myriad/Mayo test, given above, which does not have an exception for the hand of man.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 16 requires a composition comprising peptide nanowires, where the nanowires have an average diameter of about 2 nm.  The question is how the average is weighted.  For example, a measurement based on the surface area of the nanowires (such as BET) will weigh the nanowires with a higher diameter more than those of a lower diameter compared to a method (such as microscopy) that measures the diameter directly.
response to applicant’s arguments
	This rejection had discussed issues with respect to the length of the nanowires, which have been resolved by amendment.  Applicants have not discussed the remaining issue.

second rejection
Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 requires an average wire diameter of about 2 nm.  However, it does not disclose how this diameter is measured.  Sun et al (J. Environ. Sci. (2021) 103 p33-42) discusses hydration layers on particles of silica (abstract).  This hydration layer behaved like rubber (p37, 1st column, 2nd paragraph) and varied in size, but was of the same order of magnitude as applicant’s nanowires (table 1, p38, top of page).  A measurement method that includes a hydration layer will give a different diameter than one (such as high vacuum techniques) that does not.  If an embodiment reads on the claims when measured one way, but doesn’t when measured by another, it is not clear if the claim limitations have been met.
response to applicant’s arguments
	Applicants state that they measured their nanowires under conditions without a hydration layer, and that is how the claims should be interpreted.
Applicant's arguments filed 11 Aug, 2022 have been fully considered but they are not persuasive.

Unless the methodology is found in the claim, how applicants did their test does not dictate claim limitations.  Applicants appear to be trying to import limitations from the disclosure, which is improper (MPEP 2111.01(II)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reguera et al (US 20140239237) with evidentiary support from Hsieh et al (Langmuir (2013) 29 p14831-14838).

	Reguera et al discuss nanowires (title) made from polypeptides (paragraph 5).  Among the sequences used was SEQ ID 27 with a 19 amino acid truncation at the N-terminus (paragraphs 107 and 335), which is identical with applicant’s elected species.  These were made into fibers via a desiccation process (paragraph 350).  Nanowires were determined to be conductive (paragraph 372).  Circular dichroism run on the individual peptides (fig 2) show that it meets the limitations of claims 11 and 17 before polymerizing, and there is nothing suggesting that this will affect the structure of the individual monomers.  A formulation in SDS was mentioned (paragraph 375), which, as noted by Hsieh et al, will disperse the particles (abstract).  There is no evidence that the claim limitations describing how the nanowires are made result in differences to the nanowires.  The MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  Thus, the reference anticipates claims 11-13, 17, 22, and 23.  The fibers are “less than 10 nm in diameter and are several microns in length” (paragraph 371), i.e. greater than 2 microns in length.  It is reasonable to assume that a collection of nanotubes “several microns in length” will have a subgenus of nanotubes with lengths between 5 and 7 µM.  Alternatively, the reference mentions selecting the length of the pilus (paragraph 193), anticipating claims 14 and 15.   ATM measurements were conducted on the fibers, which appear to be around 2 nm in diameter (fig 7), anticipating claim 16.  
response to applicant’s arguments
	Applicants argue that the material if this reference is aggregated, which doesn’t meet the newly added limitation of “well dispersed filaments.”
Applicant's arguments filed 11 Aug, 2022 have been fully considered but they are not persuasive.

The rejection has been modified to point out one dispersion technique used in the reference, which will reasonably be expected to produce dispersed nanowires.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-13, 16, 17, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 8 of U.S. Patent No. 9,601,227, with evidentiary support from Liu et al (mBio (2021) 12e02209-21).

Competing claim 1 describes a number of nanowire peptides, with competing claim 8 describing a genus that includes SEQ ID 27, identical with SEQ ID 3 of the instant claims.  Competing claim 3 specifies a pilus made from these peptides.  As evidenced by fig 7, are about 2 nm in diameter.  This is the same material as the competing claims, so it will necessarily have the same properties.
response to applicant’s arguments
	Applicants argue that these nanowires are aggregated.
Applicant's arguments filed 11 Aug, 2022 have been fully considered but they are not persuasive.

	Applicants have presented no evidence that these wires are aggregated.  In addition, even if the nanowires are aggregated in the preparations in the disclosure, dispersion of particles is well known in the art, note Sager et al (Nanotoxicology (2007) 1(2) p118-129)(surfactants and carrier proteins), Kaur et al (J. Vis. Exp. (130) e56074)(sonication optimization), and Muller et al (Int. J. Miner. Process (2004) 74S pS31-S41)(shear stress optimization).  This is considered mere optimization, not a patentable distinction.

New Rejections
Claim Rejections - 35 USC § 112(b)
The legal basis for rejections under this statute was given above, and will not be repeated here.

first rejection
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14 and 15 have been amended so that at least two (nanowires) nanowires have a length within a given range.  However, in response to a previous rejection under this statute, applicants have argued that the claims must be interpreted as the average nanowire length be in the claimed range.  This disconnect between the claim language and how applicants have stated the claims should be interpreted renders the claims indefinite.

second rejection
Claims 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejected claims give the length of a truncation, of “about” a range of amino acids.  As noted in the previous office action, about is interpreted as within the accuracy of the measurement, consistent with how applicants have defined the term (paragraph 49).  However, for recombinant or synthetic production of polypeptides, the amino acid sequence is entirely defined; there is no uncertainty in how many amino acids are in the sequence.  This makes it unclear what variability is captured by the term “about,” rendering the claims indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658